

Exhibit 10.39


THIS SUBORDINATED LOAN AGREEMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY
ARE SUBORDINATE IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN
SUBORDINATION AND INTERCREDITOR AGREEMENT (THE "SUBORDINATION AGREEMENT") DATED
AS OF MARCH 31, 2015 AMONG JP CHARITABLE FOUNDATION, TELOS CORPORATION, XACTA
CORPORATION, UBQUITY.COM, INC. AND TELOWORKS, INC. (COLLECTIVELY, THE
"COMPANIES") AND WELLS FARGO CAPITAL FINANCE, LLC ("AGENT"), TO THE INDEBTEDNESS
(INCLUDING INTEREST) OWED BY TELOS CORPORATION AND XACTA CORPORATION (AND
GUARANTIED BY UBIQUITY.COM, INC. AND TELOWORKS, INC.) PURSUANT TO THAT CERTAIN
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT DATED AS OF MAY 17, 2010
AMONG THE COMPANIES, AGENT AND THE LENDERS FROM TIME TO TIME PARTY THERETO AND
THE OTHER SENIOR DEBT DOCUMENTS (AS DEFINED IN THE SUBORDINATION AGREEMENT), AS
SUCH CREDIT AGREEMENT AND OTHER SENIOR DEBT DOCUMENTS HAVE BEEN AND HEREAFTER
MAY BE AMENDED, SUPPLEMENTED, RESTATED, AMENDED AND RESTATED OR OTHERWISE
MODIFIED FROM TIME TO TIME AND TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS
UNDER THOSE AGREEMENTS AS CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH
HOLDER OF THIS INSTRUMENT, BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE
BOUND BY THE PROVISIONS OF THE SUBORDINATION AGREEMENT.


SUBORDINATED LOAN AGREEMENT
THIS SUBORDINATED LOAN AGREEMENT (this "Agreement") is made as of March 31, 2015
(the "Closing Date"), by and among Telos Corporation (the "Borrower"), with an
address of 19886 Ashburn Road, Ashburn, VA 20147, in favor of the JP Charitable
Foundation, with an address of Chemin d'Amon 2, Chalet Ty'Fano, 1936 Verbier,
Switzerland (referred to herein as "Lender").
RECITALS
A.            The Borrower has requested that Lender provide a term loan, which
might be funded through multiple fundings or advances (with no funding or
advance to be made later than May 15, 2015), in the amount of up to Five Million
Dollars ($5,000,000) (less the amount of any amounts funded to the Borrower from
time to time by the Porter Foundation Switzerland under its Subordinated Note
and Subordinated Loan Agreement (the "Other Loan Documents") of even date
herewith) in the aggregate (the "Loan").
B.
The Lender is willing to provide the Loan on the condition that the Borrower
enters into this Agreement.

NOW, THEREFORE, in consideration of the foregoing and of the mutual promises,
covenants and agreements of the parties contained in this Agreement, the parties
agree as follows:
1.
Definitions; Interpretation.

1.1
Definitions.  Capitalized terms not otherwise defined in this Section shall have
the meaning set forth or provided for elsewhere in this Agreement.   As used in
this Agreement, the term:

"Business Day" means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of Maryland are authorized or required to close.
"Governmental Authority" means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
and any department, agency or instrumentality thereof.
"Laws" means, collectively, laws, ordinances, statutes, rules, regulations,
orders, injunctions, rule of common law, judicial interpretation, writs, or
decrees of any Governmental Authority.
"Loan Documents" means this Agreement, any and all promissory notes and any and
all other documents, instruments, certificates, agreements, loan agreements,
subordination agreements, or other contracts with or for the benefit of the
Lender, evidencing or governing payment of the Loan and the Obligations.
"Note" means the subordinated promissory note described in Section 2, as
amended, restated, substituted or replaced from time to time.
"Obligations" means all present and future indebtedness, duties, obligations,
and liabilities of the Borrower to the Lender with respect to the Loan in
accordance with the terms of the Loan Documents.
"Person" means and includes an individual, a corporation, a partnership, a joint
venture, a limited liability company or partnership, a trust, an unincorporated
association, a Governmental Authority, or any other organization or entity.
"Refinancing Senior Debt Agreements" shall mean any agreements, instruments and
documents which evidence the refinancing or replacement of any of the Senior
Debt.
"Senior Agent" shall mean Wells Fargo Capital Finance, LLC or such other person
that may from time to time be the administrative agent under the Senior Debt
Agreements.
"Senior Credit Agreement" shall mean that certain Second Amended and Restated
Loan and Security Agreement dated as of May 17, 2010 among the Borrower, certain
of Borrower's affiliates, the financial institutions party thereto from time to
time as Senior Lenders and Wells Fargo Capital Finance, LLC ("Wells Fargo"), as
Senior Agent for all Senior Lenders, as the same has been and may subsequently
be amended, restated, amended and restated, supplemented or otherwise modified
from time to time.


"Senior Debt" shall mean all Indebtedness of every nature of the Borrower from
time to time owing under the Senior Debt Agreements, including, without
limitation, the principal amount of all debts, claims and indebtedness,
contingent reimbursement obligations (including without limitation in connection
with cash management obligations and hedging, swap, foreign exchange, and other
similar obligations and liabilities), accrued and unpaid interest and all fees,
costs and expenses, whether primary, secondary, direct, contingent, fixed or
otherwise, heretofore, now and from time to time hereafter owing, due or
payable, whether before or after an Insolvency Proceeding together with any
interest, fees or expenses accruing thereon after the commencement of an
Insolvency Proceeding, without regard to whether or not such interest, fees or
expenses are an allowed claim; Senior Debt shall be considered to be outstanding
whenever any loan commitment under the Senior Debt Agreements is outstanding.
"Senior Debt Agreements" shall mean (i) the Senior Credit Agreement, together
with any agreements, instruments and documents related thereto and executed in
connection therewith, and (ii) any Refinancing Senior Debt Agreements, in each
case as such agreements, instruments and documents may be amended or modified
from time to time.
"Senior Lenders" means the Persons from time to time party to the Senior Debt
Agreements as "lenders" together with such other Persons as may from time to
time constitute "Bank Product Providers" under the Senior Debt Agreements.
"Stock" means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of the Borrower, whether voting or
nonvoting, including common stock, preferred stock, or any other "equity
security" (as such term is defined in Rule 3a11- 1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).
"Subordination Agreement" means (a) that certain Subordination and Intercreditor
Agreement dated as of even date herewith by and among the Borrower, certain
affiliates of Borrower, Lender and Senior Agent, as the same may be amended,
restated, substituted, replaced or otherwise modified from time to time, (b) any
other subordination agreement which may be required by the Senior Agent or
Senior Lenders, as the same may be amended, restated, substituted, replaced or
otherwise modified from time to time.
1.2
Interpretation.  The Recitals accurately state the facts, circumstances and
intentions of the parties and are hereby incorporated in this Agreement by this
reference and made a part hereof.  The headings in this Agreement are included
in this Agreement for convenience only, shall not constitute a part of this
Agreement for any other purpose, and shall not be deemed to affect the meaning
or construction of any of the provisions hereof.  As used in this Agreement, the
singular number shall include the plural, the plural the singular, and the use
of the masculine, feminine or neuter gender shall include all genders, as the
context may require. References to any one or more of the Loan Documents include
the same as amended, restated, modified, substituted, extended and renewed from
time to time.

2.
The Loan.

(a)          The Lender hereby agrees to provide the Loan, as follows: (i)
proceeds of the Loan in an amount equal to One Million Two Hundred and Fifty
Thousand Dollars ($1,250,00.00) on the Closing Date, shall be disbursed by
Lender to Borrower on the Closing Date, and (ii) upon further mutual agreement
of the Lender and Borrower, proceeds of the Loan in an amount equal to an
additional sum of up to Two Million Five Hundred Thousand Dollars
($2,500,00.00), less any amount Borrower borrows from the Porter Foundation
Switzerland under the Other Loan Documents shall be disbursed by Lender to
Borrower following the date hereof on a date to be mutually agreed between
Lender and Borrower but which date shall in any event be on or prior to May 15,
2015.  To evidence the Loan and the terms of repayment thereof with interest,
the Borrower agrees to execute a Subordinated Promissory Note dated as of even
date herewith.
(b)          The Lender shall make all advances under the Loan by transfer of
funds to a deposit account of the Borrower in accordance with Borrower's
directions, or such other manner as requested by Borrower, each at the
Borrower's option.
 
3.    Representations and Warranties.  The Borrower represents and warrants to
the Lender on the date of this Agreement, as follows:
3.1
Borrower is in good standing in the state of its incorporation. The Borrower has
full power and authority to borrow the proceeds of the Loan, to execute and
deliver the Loan Documents, and to incur and perform the Obligations provided
for therein, all of which have been duly authorized by all proper and necessary
action of the appropriate governing body the Borrower.

3.2
This Agreement and the other Loan Documents executed and delivered by the
Borrower have been properly executed and delivered and constitute the valid and
legally binding obligations of the Borrower and are enforceable against the
Borrower in accordance with their respective terms, subject to bankruptcy,
insolvency, reorganization, moratorium and other Laws of general application
affecting the rights and remedies of creditors, and general principles of equity
regardless of whether applied in a proceeding in equity or at law.

4.
Covenants.

4.1
The Borrower shall maintain its organizational existence in good standing in its
jurisdiction of incorporation.

4.2
Until full and final payment of the Obligations, the Borrower shall not make any
distribution or declare or pay any dividends (in cash or other property, other
than common Stock) on, or purchase, acquire, redeem, exchange for indebtedness,
or retire any Stock, of any class, whether now or hereafter outstanding
(provided that, (a) consistent with the Pension Protection Act of 2006, and
Section 401(a)(35) of the Internal Revenue Code and regulations pertaining
thereto, the Borrower may purchase common Stock from the Telos 401(k) plan
participants at a purchase price determined in good faith by the trustees of the
Telos 401(k) plan).

5.    Default.  The Borrower shall be in default under this Agreement upon the
occurrence of any one or more of the following (each an "Event of Default"): (a)
there occurs any failure to pay any amounts due under the Loan or the other
Obligations within ten (10) Business Days after the date when any such amount is
due (unless such amounts were not permitted to be paid pursuant to the
Subordination Agreement, in which case no Event of Default or other breach of
this Agreement or any other Loan Document shall be deemed to have occurred as a
result of the failure to make any such payment); or (b) any representation or
warranty made in this Agreement shall prove to have been false or misleading
when made in any material respect; or (c) the Borrower fails to timely and
properly observe, keep or perform, any term, covenant, agreement or condition in
this Agreement or in any of the other Loan Documents, which failure is not cured
within thirty (30) Business Days from notice by Lender of such failure; or (d)
the Borrower terminates its business operations or liquidates, dissolves or
terminates its existence; or (e) the Borrower (i) admits in writing its
inability generally to pay its debts as they mature or shall make any assignment
for the benefit of any of its creditors, or (ii) is the subject of federal or
state bankruptcy, insolvency, receivership or trustee proceedings; provided,
however, that it shall not be an Event of Default under this clause (ii) if any
involuntary proceeding is commenced against Borrower that is dismissed or stayed
within ninety (90) days after the filing of the proceeding.
 
6.    Remedies.  During the continuance of an Event of Default, the Lender may,
in the exercise of its discretion, declare all the rest or any portion of the
Note and all other Obligations remaining unpaid, whether due or not, immediately
due and payable, and exercise its rights and remedies under applicable Laws and
as otherwise set forth in the Loan Documents.
7.
Other Agreements.

7.1
All notices, requests or demands which any party is required or may desire to
give to any other party under any provision of this Agreement must be in
writing, hand delivered, sent by nationally recognized overnight courier or
mailed, first class postage prepaid, addressed to the Lender and to the
Borrower, at the addresses set forth in the initial paragraph to this Agreement,
or to such other address as any party may designate by written notice to the
other party.  Each such notice, request and demand shall be deemed given or made
as follows: (i) if sent by hand delivery or by nationally recognized overnight
courier service, upon delivery; or (ii) if sent by mail, first class postage
prepaid, upon the earlier of the date of receipt or five (5) days after deposit
with the U.S. Postal Service or a national postal service.

7.2
The rights, powers and remedies provided in this Agreement and the other Loan
Documents are cumulative, may be exercised concurrently or separately, may be
exercised from time to time and in such order as the Lender shall determine, and
are in addition to, and not exclusive of, rights, powers and remedies provided
by applicable Laws.

7.3
This Agreement shall be binding upon and inure to the benefit of the parties and
of their respective successors and assigns.

7.4
This Agreement shall be governed by and construed in accordance with the Laws of
the State of Maryland, without regard to conflicts of law principles.  The
Lender and Borrower hereby consent to the exclusive jurisdiction of any state or
federal court located within the County of Fairfax or Loudoun, Commonwealth of
Virginia and irrevocably agrees that all actions or proceedings arising out of
or relating to this note shall be litigated in such courts.  The Lender and
Borrower expressly submit and consent to the jurisdiction of the aforesaid
courts and waive any defense of forum non conveniens.  The Lender and Borrower
hereby waive personal service of any and all process and agree that all such
service of process may be made upon it by certified or registered mail, return
receipt requested, addressed to either party at their respective addresses set
forth in this Agreement and service so made shall be complete ten (10) days
after the same has been posted.

7.5
In the event any one or more provisions of this Agreement shall be determined to
be invalid or unenforceable by any court of competent jurisdiction, the
remaining provisions hereof, to the maximum extent possible, shall be deemed
nevertheless to continue to be valid, legal, and enforceable, shall continue in
full force and effect, and shall not be affected or impaired thereby.

7.6
This Agreement may be modified, changed or amended only in writing executed by
the parties.

8.    WAIVER OF RIGHT TO JURY TRIAL.  THE BORROWER AND THE LENDER HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH THE BORROWER AND THE LENDER
MAY BE PARTIES, ARISING OUT OF OR IN ANY WAY PERTAINING TO THIS SUBORDINATED
LOAN AGREEMENT AND/OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING THE NOTE).  IT
IS AGREED AND UNDERSTOOD THAT THIS WAIVER CONSTITUTES A WAIVER OF THE IMPORTANT
RIGHT OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST THIRD PARTIES WHO ARE NOT PARTIES TO THIS
NOTE.  THIS WAIVER IS KNOWINGLY, WILLINGLY, AND VOLUNTARILY MADE BY THE BORROWER
AND THE LENDER, AND EACH HEREBY REPRESENTS TO THE OTHER THAT NO REPRESENTATIONS
OF FACT OR OPINION HAVE BEEN MADE BY ANY PERSON TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS EFFECT.  EACH OF THE BORROWER AND
THE LENDER HEREBY FURTHER REPRESENT TO THE OTHER THAT IT HAS HAD THE OPPORTUNITY
TO BE REPRESENTED AND ADVISED BY LEGAL COUNSEL, SELECTED OF ITS OWN FREE WILL,
IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER, AND THAT IT
HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
 
9.    Confidential Information.  Lender agrees that non-public information
regarding the Borrowers, their operations, assets, owners, employees,
affiliates, pricing, customer lists, and existing and contemplated business
plans (collectively, the "Confidential Information") shall be treated by Lender
in a confidential manner, and shall not be disclosed by Lender to Persons who
are not parties to this Agreement, except: (i) to attorneys for and other
advisors, accountants, auditors, and consultants to Lender on a "need to know"
basis in connection with this Agreement and the transactions contemplated hereby
and on a confidential basis, (ii) as may be required by statute, decision, or
judicial or administrative order, rule, or regulation; provided, that, prior to
any disclosure this clause, the disclosing party agrees to provide Borrower with
prior notice thereof, to the extent that the disclosing party is permitted to
provide such prior notice to Borrower pursuant to the policies of such
regulatory authority or terms of the applicable statute, decision, or judicial
or administrative order, rule, or regulation, (iii) as requested or required by
any Governmental Authority pursuant to any subpoena or other legal process;
provided, that, (A) prior to any disclosure under this clause (iii) the
disclosing party agrees to provide Borrower with prior written notice thereof,
to the extent that the disclosing party is permitted to provide such prior
written notice to Borrower pursuant to the terms of the subpoena or other legal
process, (iv) as to any such information that is or becomes generally available
to the public (other than as a result of prohibited disclosure by Lender), (v)
in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement and the
other Loan Documents; provided, that, prior to any disclosure to any Person
under this clause (vi) with respect to litigation involving any Person, the
disclosing party agrees to provide Borrower with prior written notice thereof,
and (vii) in connection with, and to the extent reasonably necessary for, the
exercise of any remedy under this Agreement or under any other Loan Document.
 
10.    Subordination of Loan to Senior Debt.  This Agreement, the related
Subordinated Promissory Note, and the obligations and indebtedness evidenced
under this Agreement and Note, are subordinated to the Senior Debt of the
Borrower and its subsidiaries or affiliates, including specifically the
obligations of the Borrower and certain of its subsidiaries and affiliates under
the Senior Credit Agreement, the Senior Debt Agreements, and any Refinancing
Senior Debt Agreements.  The Lender and any subsequent party to this Agreement
or subsequent holder of the Subordinated Promissory Note agree that the Note,
this Agreement and the obligations and indebtedness evidenced by the Note shall
be subordinated to the Senior Debt, including specifically the Senior Credit
Agreement, the Senior Debt Agreements, and any Refinancing Senior Debt
Agreements, in accordance with the provisions of the Subordination Agreement,
and the Lender and each other holder of the Promissory Note accepts and agrees
to be bound in all respects by the terms of such Subordination Agreement.
[Signatures Follow on Next Page]

--------------------------------------------------------------------------------



BORROWER'S SIGNATURE PAGE TO SUBORDINATED LOAN AGREEMENT
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.
BORROWER:


Telos Corporation




By
/s/ John B. Wood
Name
John B. Wood
Title
Chairman of the Board and Chief Executive Officer






--------------------------------------------------------------------------------

LENDER'S SIGNATURE PAGE TO SUBORDINATED LOAN AGREEMENT
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.
LENDER:


JP Charitable Foundation




/s/ John R.C. Porter
John R.C. Porter, Trustee
 
 
/s/ Brian Padgett
Brian Padgett, Trustee






